DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed January 28th. 2021 have been entered. Claims 16, 18, and 21-32 remain pending in the application. Applicant’s amendments to the claims have overcome Each and every Drawing Objection and 103 Rejection previously set forth in the Non-Final Office Action mailed October 28th, 2020 and are hereby withdrawn in light of their correction. The application is in condition for allowance as will be set forth.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 28th, 2021, with respect to Objections to the drawings (page 5, second paragraph) and 103 Rejections (page 6) have been fully considered and are persuasive.  The Drawing Objections and 103 Rejections of October 28th, 2020 have been withdrawn.
With regard to the drawing objections, the matter is now moot as applicant’s petition for review was granted on February 22nd, 2021; and Examiner respectfully withdraws drawing objections pertinent thereto.
With regard to the matters of 103 Rejections, applicant has amended all independent claims limitations that distinguish over the prior art of record (as will be set forth below).
Applicant's arguments filed January 28th, 2021 have been fully considered but they are not persuasive.
With regard to arguments alleged (see Remarks: page 5, third and fourth paragraph) concerning matters of appeal. These matters alleged by applicant are moot in light of applicant’s amendments to the claims that reflect the allowable subject matter indicated in the Non-Final Office Action Mailed October 28th, 2020.
Allowable Subject Matter
Claims 16, 18, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of Petersen, Rhodes, and Hinks appears to be the strongest art of record in address to the claimed subject matter. Where the previously asserted grounds of rejection under Vogel, Petersen, and Rhodes in the Final Office Action mailed April 24th has been considered to approximate too closely impermissible hindsight bias in substituting the spring type and then rearranging the substituted spring to be over-center as Petersen had prescribed. In light of this Petersen has been used as the base reference that already has its spring overcenter and with substitution of the gas compression spring/compression spring of Rhodes with Hinks as a teaching reference teaches on actuating/force supplying elements and further on the interchangeability of tension and compression related springs in over-center relations that would complement Petersen’s main object (locking the sections in a folded form: Col. 1, lines 15-45) with an over center compression spring that makes the over-center spring assist in pushing out from the center, which would still assist the user in transitioning between the sofa configuration and the bed configuration. However, Petersen in view of Rhodes cannot affirm that the middle frame is configured to rotate substantially 180 degrees between the first position and the second position, nor that the gas compression spring is configured to be most compressed in both the sofa configuration and the bed configuration without further modification.
Where notably, it would become unpredictable to further manipulate the operation of the middle frame to rotate substantially 180 degrees with no further ancillary reference that would address the actuation means alongside the frame. Therefore, claim 16 is found to be allowable.
Further notably, it would similarly become impermissible hindsight bias to both substitute the compression spring and further manipulate the location/arrangement thereof without an ancillary reference that would thereby enable the compression spring of Petersen Modified to be more/most 
With entry of applicant’s amendment submitted January 28th, 2021, it is concluded by Examiner for reasons of record and those stated above in considerations with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the rejections under 103 are hereby respectfully withdrawn in light of Applicant’s amendments. Because claims 16 and 21 have both been found to be allowable for reasons previously set forth, all dependent claims (18, and 22-32) are likewise found to be allowable as dependent on an allowable claim and possessing no deficiencies or indefiniteness of their own.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673      
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/10/2021